Citation Nr: 0814490	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  He died in July 2001; the appellant is his widow.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The veteran was occupationally exposed to ionizing 
radiation during his military service.

2.  The veteran's death certificate notes that the immediate 
cause of his death was congestive heart failure, due to (or 
as a likely consequence of) pulmonary embolus, due to (or as 
a likely consequence of) metastatic prostate cancer; 
myocardial infarction was listed as other significant 
condition contributing to death but not resulting in the 
underlying cause.

3.  Congestive heart failure, pulmonary embolus, metastatic 
prostate cancer and myocardial infarction were not manifested 
in service; cardiovascular disease and prostate cancer were 
not manifested within one year after the veteran's discharge 
from service; and no disease that caused or contributed to 
cause the veteran's death is shown to have been related to 
his service, to include any exposure to ionizing radiation 
therein.  

4.  During his lifetime, the veteran had not established 
service connection for any disability.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability. 
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2007).

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected. 

The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  While she did not receive 
complete notice before the initial rating decision, a January 
2004 letter provided certain essential notice prior to the 
readjudication of her claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate her claims, the evidence 
VA was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  After review of this letter, the Board finds that it 
was tailored to the appellant's DIC claim and substantially 
satisfies the notice requirements set forth in Hupp.  [As the 
veteran did not have any service- connected disabilities, the 
question of how she could establish service connection based 
on an already service-connected disability is moot.  
Moreover, the record shows evidence of actual knowledge on 
the part of the appellant (in statements received in November 
2001, March 2003 and March 2006) reflecting that she 
understands what is needed to substantiate the claims.]  She 
has had ample opportunity to respond/ supplement the record 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), an August 2007 Supplemental 
Statement of the Case informed the appellant of effective 
date criteria.  Neither the appellant nor her representative 
has alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Board notes that all 
indicated development has been undertaken to obtain the 
veteran's service medical records (SMRs) and alternative 
records.  Unfortunately, the SMRs were presumably destroyed 
in the 1973 fire at the National Personnel Records Center.  
It is clear that any additional effort to obtain such records 
would be futile.  The Court has held that under such 
circumstances there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened obligation in mind.  Moreover, the 
veteran's pertinent, available, post-service treatment 
records have been secured.  The appellant has not identified 
any pertinent evidence that  remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

II.	Factual Background

The veteran's DD Form 214 reflects that he served on active 
duty from July 1951 to July 1955.  An administrative 
memorandum by the RO in May 2007 reports that the National 
Personnel Records Center (NPRC) informed it that while a 
thorough search for the veteran's SMRs, sick reports and 
morning reports had been conducted at their facility, they 
were unable to locate them; presumably, these records were 
destroyed in a fire at the NPRC in 1973.  The RO concluded 
that the veteran's SMRs are unavailable.

In a November 1983 letter, the U.S. Air Force indicated that 
the veteran had participated in Operation TUMBLER-SNAPPER in 
1952; his total radiation exposure was 0.022 rem.  

VA treatment records note that the veteran was hospitalized 
on July 7, 2001, with complaints of nausea and vomiting.  He 
reported a history of weight loss, weakness, and shortness of 
breath, as well as a significant smoking history.  He also 
reported that private X-rays obtained the previous month 
revealed likely metastatic cancer involving the lungs, liver 
and bones.  After admission, the veteran became acutely short 
of breath and tachycardiac.  He developed acute hypoxia with 
high suspicion for pulmonary embolus.  Needle biopsy revealed 
a diagnosis of metastatic prostate adenocarcinoma.  The 
veteran died on July [redacted], 2001.  No autopsy was conducted per 
the veteran's request.

The veteran's death certificate lists the immediate cause of 
death as congestive heart failure, due to (or as a likely 
consequence of) pulmonary embolus, due to (or as a likely 
consequence of) metastatic prostate cancer.  Myocardial 
infarction was listed as other significant condition 
contributing to death but not resulting in the underlying 
cause.  At the time of the veteran's death, service 
connection was not in effect for any disability.

In a November 2001 statement, the appellant alleged that the 
veteran's death from cancer and heart disease "could 
conceivably be tied to radiation exposure" during his 
military service.

A September 2006 letter from the Defense Threat Reduction 
Agency states that the veteran's personnel records indicate 
his participation in Operation TUMBLER-SNAPPER while assigned 
to the 812th Air Police Unit, Clovis Air Force Base, New 
Mexico, in 1952.  Based on the veteran's available military 
records, his recollections and his statements (all of which 
were reviewed by the appellant); of his military service, 
service records, operational documents and reports, and 
scientific principles and studies, the radiation dose 
assessment is as follows: external gamma dose of 16 rem; 
external neutron dose of .5 rem; internal committed dose to 
the prostate (alpha) of 0 rem; and internal committed dose to 
the prostate (beta + gamma) of 1 rem.

A February 2007 memo from the Chief Public Health and 
Environmental Hazards Officer notes that the sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  Using the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health, the Chief 
Public Health and Environmental Hazards Officer opined that 
it is unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service.  The 
computer software calculated a 99th percentile value for the 
probability of causation of 18.45 percent.

A February 2007 letter from the Director, Compensation and 
Pension Service, notes that the veteran was first exposed to 
ionizing radiation at age 21; prostate cancer was diagnosed 
49 years after his last exposure.  The letter states that as 
a result of the opinion of the Chief Public Health and 
Environmental Hazards Officer dated in February 2007, and 
following a review of the evidence in its entirety, it was 
concluded that there is no reasonable possibility that the 
veteran's metastatic prostate cancer resulted from radiation 
exposure in service.

III.	Legal Criteria and Analysis

A.	Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and cardiovascular disease 
and/or malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases that 
for which presumptive service connection may be granted if 
they are manifested in a veteran who participated in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" in 
a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. § 
1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the veteran was 
exposed to ionizing radiation and subsequently developed 
prostate cancer five years or more after service, the claim 
must be referred to the Under Secretary of Benefits for 
consideration before final adjudication.  38 C.F.R. § 
3.311(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the congestive 
heart failure, pulmonary embolus, metastatic prostate cancer 
and myocardial infarction that caused the veteran's death 
were manifested in service or in his first post-service year.  
In fact, the cancer was diagnosed in 2001, about 45 years 
after his discharge from service.  Consequently, service 
connection for the cause of his death on the basis that the 
disease that was the primary cause of death became manifest 
in service (or on a presumptive basis as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.  Moreover, congestive heart failure, 
pulmonary embolus, metastatic prostate cancer and myocardial 
infarction are not among the listed diseases that may be 
presumptively service-connected if in radiation-exposed 
veterans.  Consequently, service connection for the cause of 
the veteran's death on a presumptive basis as a disease 
specific to radiation-exposed veterans under 38 C.F.R. § 
3.309(d)(2) is not warranted.

As to the claim based on exposure to ionizing radiation, 
prostate cancer is deemed a radiogenic disease.  38 C.F.R. § 
3.311(b)(2).  The veteran's participation in Operation 
TUMBLER-SNAPPER in 1952 was during an official operational 
period of an atmospheric nuclear test conducted by the U.S.  
See 38 C.F.R. § 3.309(d)(3)(v)(G).  Development pursuant to 
38 C.F.R. § 3.311 has produced a dose assessment as follows: 
external gamma dose of 16 rem; external neutron dose of .5 
rem; internal committed dose to the prostate (alpha) of 0 
rem; and internal committed dose to the prostate (beta + 
gamma) of 1 rem.  See 38 C.F.R. § 3.311(a)(1).  The case was 
referred to the Chief Public Health and Environmental Hazards 
Officer, who in February 2007 found that the 99th percentile 
value for a probability that the veteran's prostate cancer 
was caused by ionizing radiation was 18.45 percent.  He 
opined that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  In a February 2007 opinion, the Under Secretary 
for Benefits, relying on these findings along with a review 
of the evidence, found that there is no reasonable 
possibility that the veteran's metastatic prostate cancer 
resulted from radiation exposure in service.  Given this 
strong, uniform evidence against a relationship between the 
veteran's exposure to ionizing radiation and his prostate 
cancer, and the lack of any evidence in favor of such a 
relationship, service connection for prostate cancer as a 
radiogenic disease under 38 C.F.R. § 3.311 is not warranted.

Finally, as noted, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, supra.  However, in this case, no 
evidence has been submitted to establish that any disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  While the 
appellant may believe that the veteran's prostate cancer is 
related to service and exposure to ionizing radiation 
therein, as a layperson, her beliefs are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A prolonged time 
interval (here, 49 years, as noted) between service exposure 
and the earliest clinical documentation of the current 
disability is of itself a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the reasonable doubt doctrine is not for 
application.  Hence, the claim must be denied.

B.	DIC under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  The 
term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because  
1) VA was paying the compensation to his dependents, 2) VA 
was withholding the compensation to offset an indebtedness, 
3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22(b).  

Here, the veteran did not have any service-connected 
disabilities, and was not receiving any compensation (much 
less at a total rating level) when he died.  The appellant 
has not alleged, and the evidence does not show that the 
veteran was entitled to receive 100 percent disability 
compensation for the 10-year period immediately preceding his 
death in July 2001.  Thus, the threshold legal criterion for 
benefits under 38 U.S.C.A. § is not met, and the claim must 
be denied.   See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


